PER CURIAM: *  This lawsuit against the United States has been dismissed because federal courts lack jurisdiction for claims of fraud against the United States. The Plaintiff has reached different names for the wrong she claims, but she has not been able to change her pleading and the fact that her claim arises out of fraud. The law is clear that we have no jurisdiction. See 28 U.S.C. § 2680 and Truman v. United States, 26 F.3d 592 (5th Cir. 1994). AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.